Exhibit B

FORM OF STOCKHOLDERS’ AGREEMENT
This STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of _________, is
entered into by and among Rice Energy Inc., a Delaware corporation (the
“Company”), and each of the other parties identified on the signature pages
hereto (collectively, but subject to Section 3.2 hereof, the “Principal
Stockholders”).
RECITALS
WHEREAS, the Company is currently contemplating an underwritten public offering
(the “IPO”) of shares of Common Stock (as defined below); and
WHEREAS, in connection with, and effective upon, completion of the IPO, the
Company and the Principal Stockholders wish to set forth certain understandings
among such parties, including with respect to certain corporate governance
matters.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings:
“Affiliate” of a specified Person is a Person that directly, or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, the Person specified.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“ANR Director” has the meaning set forth in Section 2.1(a)(iii) of this
Agreement.
“ANR Entities” has the meaning set forth in Section 2.1(a)(iii) of this
Agreement.
“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise has or
shares (%4) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (%4) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
“Board” means the Board of Directors of the Company.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
“Company” has the meaning set forth in the preamble to this Agreement.




--------------------------------------------------------------------------------




“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to •
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise or
• vote 10% or more of the securities having ordinary voting power for the
election of directors of a Person.
“Directors” means, collectively, the ANR Director, the NGP Directors and the
Rice Holdco Directors.
“Equity Securities” means any equity securities of the Company or any options,
warrants or other securities that are directly or indirectly convertible into,
or exercisable or exchangeable for, any equity securities of the Company.
“IPO” has the meaning set forth in the recitals to this Agreement.
“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by applicable law and, in the case of
any action by the Company that requires a vote or other action on the part of
the Board, to the extent such action is consistent with the fiduciary duties
that the Company’s directors may have in such capacity) necessary to cause such
result, including (i) voting or providing a written consent or proxy with
respect to shares of Common Stock, (ii) causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company, (iii)
executing agreements and instruments and (iv) making or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.
“NGP Directors” has the meaning set forth in Section 2.1(a)(ii) of this
Agreement.
“NGP Entities” has the meaning set forth in Section 2.1(a)(ii) of this
Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.
“Principal Stockholders” has the meaning set forth in the preamble to this
Agreement.
“Proceeding” has the meaning set forth in Section 4.7 of this Agreement.
“Rice Holdco Directors” has the meaning set forth in Section 2.1(a)(i) of this
Agreement.
“Rice Holdco Entities” has the meaning set forth in Section 2.1(a)(i) of this
Agreement.
“Selected Courts” has the meaning set forth in Section 4.7 of this Agreement.
“Sponsor” means the Rice Holdco Entities, the NGP Entities or the ANR Entities,
and “Sponsors” means the Rice Holdco Entities, the NGP Entities and the ANR
Entities collectively.




--------------------------------------------------------------------------------




“Transaction Agreement” means that certain transaction agreement by and among
Foundation PA Coal Company, LLC, Rice Drilling C LLC and the Company dated as of
December 6, 2013.
Section 1.2    Rules of Construction. Unless the context otherwise requires:
(a)    References in the singular or to “him,” “her,” “it,” “itself” or other
like references, and references in the plural or the feminine or masculine
reference, as the case may be, shall also, when the context so requires, be
deemed to include the plural or singular, or the masculine or feminine
reference, as the case may be;
(b)    References to Articles and Sections shall refer to articles and sections
of this Agreement, unless otherwise specified;
(c)    The headings in this Agreement are for convenience and identification
only and are not intended to describe, interpret, define or limit the scope,
extent or intent of this Agreement or any provision thereof;
(d)    This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party that drafted and caused this
Agreement to be drafted; and
(e)    References to “including” in this Agreement shall mean “including,
without limitation,” whether or not so specified.
ARTICLE II    
GOVERNANCE MATTERS
Section 2.1    Designees.
(a)    The Company and the Principal Stockholders shall take all Necessary
Action to cause the Board to consist of members designated as follows:
(i)    Three nominees shall be designated by Rice Energy Holdings LLC (the “Rice
Holdco Directors”); provided, that (A) the number of nominees designated by Rice
Energy Holdings LLC shall be reduced to two directors at such time as Rice
Energy Holdings LLC and its Affiliates (the “Rice Holdco Entities”) collectively
Beneficially Own less than 15% and greater than or equal to 5% of the
outstanding shares of Common Stock, at which point one Rice Holdco Director
shall tender his resignation to the Board, and (B) Rice Energy Holdings LLC
shall no longer be entitled to designate a nominee at such time as the Rice
Holdco Entities collectively Beneficially Own less than 5% of the outstanding
shares of Common Stock, at which point the Rice Holdco Directors shall tender
their resignations to the Board. At any given time, and provided that the
directors are allocated among separate classes, the Rice Holdco Directors shall
be in different classes of directors;
(ii)    Two nominees shall be designated by NGP Rice Holdings, LLC (the “NGP
Directors”); provided, that (A) the number of nominees designated by NGP Rice
Holdings,




--------------------------------------------------------------------------------




LLC shall be reduced to one director at such time as NGP Rice Holdings, LLC and
its Affiliates (the “NGP Entities”) collectively Beneficially Own less than 15%
and greater than or equal to 5% of the outstanding shares of Common Stock at
which point one NGP Holdco Director shall tender his resignation to the Board,
and (B) that NGP Rice Holdings, LLC shall no longer be entitled to designate a
nominee at such time as the NGP Entities collectively Beneficially Own less than
5% of the outstanding shares of Common Stock, at which point the NGP Director
shall tender his resignation to the Board; and
(iii)    One nominee shall be designated by Alpha Natural Resources, Inc. (the
“ANR Director”); provided, that Alpha Natural Resources, Inc. shall no longer be
entitled to designate a nominee at such time as Alpha Natural Resources, Inc.
and its Affiliates (the “ANR Entities”) collectively Beneficially Own less than
5% of the outstanding shares of Common Stock, at which point the ANR Director
shall tender his resignation to the Board; provided, further, however, that if
immediately following the consummation of the IPO, the ANR Entities collectively
Beneficially Own less than 5% of the outstanding shares of Common Stock, Alpha
Natural Resources, Inc. shall nevertheless be entitled to designate one ANR
Director until the earlier to occur of (x) the first anniversary of the IPO and
(y) the date on which the ANR Entities have divested more than 75% of the Alpha
Shares (as defined in the Transaction Agreement). In any event, the ANR Director
must be either (i) the Chief Executive Officer of Alpha Natural Resources, Inc.
at the time of the designation of such ANR Director or (ii) a member of senior
management (with a title of Senior Vice President or greater) of Alpha Natural
Resources, Inc. that is reasonably satisfactory to the Company.
(b)    So long as the Rice Holdco Entities collectively Beneficially Own 15% or
more of the outstanding shares of Common Stock, the Board shall include at least
one Rice Holdco Director on each committee of the Board as designated by Rice
Energy Holdings LLC (subject to any independence requirement imposed by law or
by the rules of any national securities exchange on which the Common Stock may
be listed or traded).
(c)    So long as a Sponsor is entitled to designate a nominee pursuant to
Section 2.1(a), the Sponsor shall have the right to remove such nominee (with or
without cause), from time to time and at any time, from the Board, exercisable
upon written notice to the Company. Should a director designated by a Sponsor be
removed for any reason, whether by such Sponsor or otherwise in accordance with
the Company’s certificate of incorporation and bylaws, as either may be amended
or restated from time to time, the Sponsor shall be entitled to designate an
individual to fill the vacancy created by such removal so long as the Sponsor is
entitled to designate a nominee pursuant to Section 2.1(a) on the date of such
replacement designation; provided, that the ANR Director must meet the
requirements of Section 2.1(a)(iii).
(d)    Each Principal Stockholder hereby agrees to vote, in respect of the
Board, such Principal Stockholder’s shares of Common Stock and Equity Securities
for any nominee designated by a Sponsor so long as the Sponsor is entitled to
designate such nominee pursuant to Section 2.1(a). In the event that a Sponsor
wishes to remove its designee to the Board in accordance with Section 2.1(c),
each Principal Stockholder hereby agrees to vote, in respect of the Board, its
shares of Common Stock or Equity Securities for the removal of such designee
from the Board.




--------------------------------------------------------------------------------




(e)    In connection with the required resignation of any director appointed by
a Sponsor pursuant to this Section 2.1, such director may tender his resignation
in advance of the date on which such resignation is required pursuant to this
Section 2.1 and the Board shall have the right to decline to accept such
resignation, in which case such director shall continue to serve on the Board
until the earlier of his subsequent resignation, death or removal.
Notwithstanding the foregoing, any director appointed by a Sponsor may elect to
have his resignation be effective immediately upon tender.
Section 2.2    Restrictions on Other Agreements. No Principal Stockholder shall
grant any proxy or enter into or agree to be bound by any voting trust,
agreement or arrangement of any kind with respect to its shares of Common Stock
or Equity Securities if and to the extent the terms thereof conflict with the
provisions of this Agreement (whether or not such proxy, voting trust, agreement
or arrangements are with other Principal Stockholders, holders of shares of
Common Stock or Equity Securities that are not parties to this Agreement or
otherwise).
Section 2.3    Reimbursement of Expenses. The Company shall reimburse each
Director for all reasonable and documented out-of-pocket expenses incurred in
connection with such Director’s participation in the meetings of the Board or
any committee of the Board, including all reasonable and documented travel,
lodging and meal expenses.
Section 2.4    D&O Insurance. The Company shall use its best efforts to maintain
in effect at all times directors and officers indemnity insurance coverage
reasonably satisfactory to the Board.
ARTICLE III    
EFFECTIVENESS AND TERMINATION
Section 3.1    Effectiveness. Upon the closing of the IPO, this Agreement shall
thereupon be deemed to be effective. However, to the extent the closing of the
IPO does not occur, the provisions of this Agreement shall be without any force
or effect.
Section 3.2    Termination. This Agreement shall terminate upon the earlier to
occur of • such time as none of the Principal Stockholders Beneficially Own any
shares of Common Stock and • the delivery of written notice to the Company by
all of the Principal Stockholders, requesting the termination of this Agreement.
Further, at such time as a particular Principal Stockholder no longer
Beneficially Owns any shares of Common Stock, all rights and obligations of such
Principal Stockholder under this Agreement shall terminate.
ARTICLE IV    
MISCELLANEOUS
Section 4.1    Notices. All notices, requests, consents and other communications
hereunder to any party shall be in writing and shall be personally delivered,
sent by nationally recognized overnight courier or mailed by registered or
certified mail to such party at the address set forth below (or such other
address as shall be specified by like notice). Notices will be deemed to have
been given hereunder when personally delivered, one calendar day after deposit
with a nationally recognized overnight courier and five calendar days after
deposit in U.S. mail.




--------------------------------------------------------------------------------




(a)    if to the Company, to:
Rice Energy Inc.
171 Hillpointe Drive, Suite 301
Canonsburg, Pennsylvania 15317
Fax: (724) 746-6725
Attention: General Counsel


(b)    if to Rice Energy Holdings LLC, to:
Rice Energy Holdings LLC
171 Hillpointe Drive, Suite 301
Canonsburg, Pennsylvania 15317
Fax: (724) 746-6725
Attention: Chief Executive Officer
(c)    if to NGP Rice Holdings, LLC, to:
NGP Rice Holdings, LLC
[●]
[●]
Attention: [●]


(d)    if to Alpha Natural Resources, Inc., to:
Alpha Natural Resources, Inc.
One Alpha Place,
P.O. Box 16429
Bristol, VA 24209
Fax: (276) 623-4312
Attn: General Counsel


Section 4.2    Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, • a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and • the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
Section 4.3    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be considered one and the same agreement.




--------------------------------------------------------------------------------




Section 4.4    Entire Agreement; No Third Party Beneficiaries. This Agreement •
constitutes the entire agreement and supersedes all other prior agreements, both
written and oral, among the parties with respect to the subject matter hereof
and • is not intended to confer upon any Person, other than the parties hereto,
any rights or remedies hereunder.
Section 4.5    Further Assurances. Each party shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other parties hereto to give
effect to and carry out the transactions contemplated herein.
Section 4.6    Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached. It is accordingly agreed that the parties
hereto shall be entitled to an injunction or injunctions and other equitable
remedies to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any of the Selected Courts (as defined below),
this being in addition to any other remedy to which they are entitled at law or
in equity. Any requirements for the securing or posting of any bond with respect
to such remedy are hereby waived by each of the parties hereto. Each party
further agrees that, in the event of any action for an injunction or other
equitable remedy in respect of such breach or enforcement of specific
performance, it will not assert the defense that a remedy at law would be
adequate.
Section 4.7    Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement, each of
the parties hereto hereby irrevocably • submits to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware and the United States District
Court for the District of Delaware and the appellate courts therefrom (the
“Selected Courts”) and waives any objection to venue being laid in the Selected
Courts whether based on the grounds of forum non conveniens or otherwise and
hereby agrees not to commence any such Proceeding other than before one of the
Selected Courts; provided, however, that a party may commence any Proceeding in
a court other than a Selected Court solely for the purpose of enforcing an order
or judgment issued by one of the Selected Courts; • consents to service of
process in any Proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized international express carrier
or delivery service, to the Company or the Principal Stockholders at their
respective addresses referred to in Section 4.1 hereof; provided, however, that
nothing herein shall affect the right of any party hereto to serve process in
any other manner permitted by law; and • TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY




--------------------------------------------------------------------------------




PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT AND TO HAVE ALL
MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.
Section 4.8    Amendments; Waivers.
(a)    No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
each of the parties hereto, or in the case of a waiver, by each of the parties
against whom the waiver is to be effective.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 4.9    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided, however, that a Sponsor
may assign any of its respective rights hereunder to any of its Affiliates.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
RICE ENERGY INC.






______________________
Name:
Title:


RICE ENERGY HOLDINGS LLC






______________________
Name:
Title:


NGP RICE HOLDINGS, LLC






______________________
Name:
Title:


ALPHA NATURAL RESOURCES, INC.






______________________
Name:
Title:

SIGNATURE PAGE TO STOCKHOLDERS’ AGREEMENT

